DETAILED ACTION
Status of Claims:
Claims 1 – 6, 8, 10 – 11, and 13 – 20 are pending. 
Claims 1, 4, 11, 17, and 19 are amended. 
Claims 7, 9, and 12 are cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed in the amendments, filed 11/20/2020, have been fully considered and they are persuasive. A new grounds of rejection is presented based on the amendments.
The 35 U.S.C. 101 rejection has been withdrawn based on the applicant’s amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 6, 8, 10 – 11, and 13 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20170278136) and in view of Levchin (US 9996826).

As per claim 1, Johnson discloses a closed loop resource distribution system for increasing efficiency of processing interactions, the system comprising: 
one or more memory components having computer readable code stored thereon; and 
one or more processing components operatively coupled to the one or more memory components, wherein the one or more processing components are configured to execute the computer readable code to: 
identify a user is interested in an interaction with a product provider at a location of the product provider based on an action associated with a user computer system of the user or an interaction terminal of the product provider at the location of the product provider (A user may enter an entity location and locate a resource of interest (i.e., a product, good, service, or the like). The user may then present a form of readable indicia to a mobile application, where the readable indicia is related to a resource of interest and indicates several items of information about the resource. The mobile application may then transmit the information to an application server such that the system can provide the user with a plurality of alternative interactions related to the resource, See ¶34), wherein identifying that the user is interested in the interaction comprises the user entering an interaction zone established by the interaction terminal of the product provider (The location of the potential interaction may be determined due to the entity system location or other means such as global positioning systems (GPS), mobile device locators, or the like. In some embodiments, the location data is determined by an entity system. In this way the location data may be analyzed to verify the user is within the specific area, See ¶49); 
… provide interaction information for the interaction to the user on the user computer system or the interaction terminal when the user is in the interaction zone, wherein providing the interaction information comprises providing a benefit for using the interaction network for the interaction over a traditional interaction that occurs outside of the interaction network (These alternative interaction offers (i.e., discounts, coupons, additional offers, and the like) for resources may be passed on to the user based at least partially on the user indicating an interest in the resource while at the location of the entity  (i.e., a place of business, store, show room, website, and the like), See ¶46); 
… the product provider is a member of the interaction network and provide the interaction information for the interaction to the user on the user computer system or the interaction terminal when the user in in the interaction zone (At an event, the system may receive a request from the user for an alternative interaction. The alternative interaction request may indicate the user's interest in one or more resources of the entity (e.g., showcased in a store, available on a website). Receiving an alternative interaction request may comprise sending information via a user application to the application server to indicate the users interest in a resource, See ¶61), wherein providing the interaction information comprises providing the benefit for becoming a member of the interaction network (The application server may analyze the resource information and retrieve a range of alternative interactions, related to the resource of interest, that are available for immediate use at the entity location. In return the system may send the user one or more alternative interactions which indicate money-saving options, such as coupons, for the user to immediately use. In such an embodiment, the coupon may be applied to the users purchase while processing the transaction, See ¶63); 
receive confirmation from the user or the product provider to enter into the interaction through the user computer system or the interaction terminal (The purchase may be initiated by the user using a mobile device, such as a mobile wallet (i.e. smart phone, PDA, etc.) or other types of payment systems that communicate with entity systems and/or application servers to allow the entity to process an interaction or transaction, See ¶40);
…
Johnson however does not expressly disclose:
identify when the user and the product provider are members of an interaction network, identify when the user is a non-member of the interaction network, and identify resources to transfer associated with the interaction between a user resource pool and a product provider resource pool and transfer the resources from the user resource pool to the product provider resource pool of the product provider in order to complete the interaction, wherein the interaction network allows for transferring the resources directly between the user resource pool to the product provider resource pool without using traditional resource networks.

Levchin discloses:
identify when the user and the product provider are members of an interaction network (A user initiates a transaction by submitting it to the system, which then takes action to close the transaction by notifying another participant, and possibly registering the other participant with the system. In an alternative embodiment, however, a transaction may be conducted in a direct communication between two (or more) parties, after which details of the transaction are submitted to one of the system servers, See Col. 7, Lines 23 - 48) and …
identify when the user is a non-member of the interaction network (A method of conducting a value exchange a registered user of the system initiates an exchange with an unregistered party by identifying that party to the system server by his or her electronic mail address, See Col. 4, Lines 14 - 35) and …
…
identify resources to transfer associated with the interaction between a user resource pool and a product provider resource pool (A system server (e.g., synchronization server 106) receives the details of the USER1/USER2 transaction (e.g., including an identifier of USER2 and the value to be transferred). If the value exchange is from USER1 to USER2, USER1's account may be automatically debited by the amount of the transfer; this may require a charge to a credit card or bank account associated with USER1, See Col. 10, Lines 59 - 67); and 
transfer the resources from the user resource pool to the product provider resource pool of the product provider in order to complete the interaction (Closure of a transaction may include the actual transfer of value from one party (e.g., in a first account and/or form) to a second party (e.g., to another account and/or form), See Col. 7, Lines 39 - 49), wherein the interaction network allows for transferring the resources directly between the user resource pool to the product provider resource pool without using traditional resource networks (Portable client computer may be configured to conduct value exchanges with, or communicate them to, the system independently and autonomously, See Col. 6, Lines 52 - 67).

It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Levchin’s teaching of an interaction network for transferring resources, along with identifying an interaction zone of the product provider to improve Johnson’s system. Both Johnson and Levchin discloses systems for conducting transactions between users in an interaction network. Levchin’s system includes conducting transactions between registered and unregistered users within a value exchange system. The combination is an improvement upon the existing system because when a user enters an interaction zone of a provider entity, as taught by Johnson, a transaction can be provided by the value exchange system, as taught by Levchin, for transferring resources between the user and the provider for purchasing products.

As per claim 2, the system of claim 1, wherein identifying that the user and the product provider are members of the interaction network comprises identifying that the user has the user resource pool and the product provider has the product provider resource pool with an organization that is the same for both the user and the product provider (Levchin, A user initiates a transaction by submitting it to the system, which then takes action to close the transaction by notifying another participant, and possibly registering the other participant with the system. In an alternative embodiment, however, a transaction may be conducted in a direct communication between two (or more) parties, after which details of the transaction are submitted to one of the system servers, See Col. 7, Lines 23 - 48).

As per claim 3, the system of claim 1, wherein identifying that the user or the product provider are members of the interaction network comprises identifying that an identifier assigned to the user or the user computer system meets one of a plurality of identifiers for the interaction network (Levchin, A registered user may be assigned an account number or other identifier within the system, See Col. 8, Lines 50 - 59).

As per claim 4, the system of claim 1, wherein identifying that the user or the product provider are members of the interaction network comprises identifying that the user computer system of the user and the interaction terminal of the product provider are logged into an interaction network application (Levchin, The user may also be prompted to enter a password to be used for the new account and/or a PIN (Personal Identification Number) for activating system software on the user's mobile device, See Col. 15, Lines 30 - 57) when the user and product provider are located within the interaction zone (Johnson, In some embodiments, the reading device receives information that may be used to identify the user's payment account and/or transaction data at the entity system and communicates the information via the communication device over a network, to other systems such as, but not limited to the application server, other systems, and/or the commercial partner systems, See ¶36). 

As per claim 5, the system of claim 1, wherein identifying that the user and the product provider are the members of the interaction network further comprises identifying when the user resource pool and the product provider resource pool are managed by a first organization of one or more organizations within the interaction network (Levchin, The organization operating the value exchange system may act as a Certificate Authority and certify individual users, while certified users may, in turn, certify individual transactions. Certified users may be issued identity certificates for use in value exchange transactions, See Col. 6, Lines 30 - 34).

(Levchin, In one method of conducting a direct value exchange, the users may exchange digital certificates (e.g., transaction certificates) or other tokens in order to authenticate each other and/or demonstrate to the system that the transaction is valid and was not spoofed or faked by one of the parties, See Col. 18, Lines 16 - 20).

As per claim 7, canceled.

As per claim 8, the system of claim 1, wherein the user computer system is a user mobile device and the interaction terminal of the product provider is a product provider mobile device, and wherein the interaction occurs through interaction network applications located on the user mobile device and the product provider mobile device (Levchin, A user may download software for his or her computing device from communication server. In particular, communication server may allow a person to register with the system, access and/or modify account information, conduct and clear transactions, etc. A user may be required, however, to register with the system before being able to initiate or close a transaction, See Col. 15, Lines 10 - 16).

As per claim 9, canceled.

As per claim 10, the system of claim 1, wherein receiving confirmation from the user to enter into the interaction comprises the user joining the interaction network by opening the user resource pool with one or more organizations before entering into the interaction through the user computer system (Levchin, Communication server may allow a person to register with the system, access and/or modify account information, conduct and clear transactions, etc. A user may be required, however, to register with the system before being able to initiate or close a transaction, See Col. 5, Lines 41 - 47).

As per claim 11, the system of claim 1, wherein identifying that the user is interested in the interaction with the product provider based on the action associated with the user computer system further (Johnson, The readable indicia may be a two-dimensional code such as a Quick Response (QR) code. An alternative interaction request may be received in response to the user entering resource information into the user application such that the resource information is sent to the application server. Resource information may comprise the resource(s) name, manufacturer, make/model, characteristics (e.g. color, size, etc.), location, SKU number, cost, and the like, See ¶61).

As per claim 12, canceled.

As per claim 13, the system of claim 1, wherein the one or more processing components are further configured to execute the computer readable code to: 
establish the interaction network for users and product providers, wherein establishing the interaction network comprises identifying the users and the product providers that have resource pools with one or more organizations (Levchin, A method of conducting a value exchange a registered user of the system initiates an exchange with an unregistered party by identifying that party to the system server by his or her electronic mail address, See Col. 4, Lines 14 - 35); 
sending notifications to the users and the products providers to join the interaction network (Levchin, Communication server may allow a person to register with the system, access and/or modify account information, conduct and clear transactions, etc. A user may be required, however, to register with the system before being able to initiate or close a transaction, See Col. 5, Lines 41 - 47); and 
grouping the users and the product providers as members of the interaction network as the users and the product providers join the interaction network (Levchin, Parties to a transaction may need to be registered with the system and/or provide certain information (e.g., to identify a party, verify a party's identity, determining how to transfer value to or from the party) before the transaction can be closed, See Col. 7, Lines 39 - 49).

(Levchin, In one method of conducting a direct value exchange, the users may exchange digital certificates (e.g., transaction certificates) or other tokens in order to authenticate each other and/or demonstrate to the system that the transaction is valid and was not spoofed or faked by one of the parties, See Col. 18, Lines 16 - 20).

As per claim 15, the system of claim 13, wherein grouping the users and the products providers as members comprises allowing the users and the product providers to log into an interaction network application (Levchin, The user may also be prompted to enter a password to be used for the new account and/or a PIN (Personal Identification Number) for activating system software on the user's mobile device, See Col. 15, Lines 30 - 57).

As per claim 16, the system of claim 1, wherein the benefit comprises providing an offer for a product at a discount over the traditional interaction that occurs outside of the interaction network (Johnson, The invention enables an entity to provide users with alternative interactions, such as promotional information, so that an entity can compete with other entities (e.g., competitor entities, online entities, and the like) and present an alternative interaction to the user at a location of the entity based on the competition, where the user can accept the alternative interaction in real-time, See ¶33).

As per claim 17, Johnson discloses a computer implemented method for a closed loop resource distribution system for increasing efficiency of processing interactions, the method comprising: 
identifying, by one or more processor components, a user is interested in an interaction with a product provider at a location of the product provider based on an action associated with a user computer system of the user or an interaction terminal of the product provider at the location of the product provider (A user may enter an entity location and locate a resource of interest (i.e., a product, good, service, or the like). The user may then present a form of readable indicia to a mobile application, where the readable indicia is related to a resource of interest and indicates several items of information about the resource. The mobile application may then transmit the information to an application server such that the system can provide the user with a plurality of alternative interactions related to the resource, See ¶34), wherein identifying that the user is interested in the interaction comprises the user entering an interaction zone established by the interaction terminal of the product provider (The location of the potential interaction may be determined due to the entity system location or other means such as global positioning systems (GPS), mobile device locators, or the like. In some embodiments, the location data is determined by an entity system. In this way the location data may be analyzed to verify the user is within the specific area, See ¶49); 
… providing, by the one or more processor components, interaction information for the interaction to the user on the user computer system or the interaction terminal when the user is in the interaction zone, wherein providing the interaction information comprises providing a benefit for using the interaction network for the interaction over a traditional interaction that occurs outside of the interaction network (These alternative interaction offers (i.e., discounts, coupons, additional offers, and the like) for resources may be passed on to the user based at least partially on the user indicating an interest in the resource while at the location of the entity  (i.e., a place of business, store, show room, website, and the like), See ¶46); 
… the product provider is a member of the interaction network and provide the interaction information for the interaction to the user on the user computer system or the interaction terminal when the user in in the interaction zone (At an event, the system may receive a request from the user for an alternative interaction. The alternative interaction request may indicate the user's interest in one or more resources of the entity (e.g., showcased in a store, available on a website). Receiving an alternative interaction request may comprise sending information via a user application to the application server to indicate the users interest in a resource, See ¶61), wherein providing the interaction information comprises providing the benefit for becoming a member of the interaction network (The application server may analyze the resource information and retrieve a range of alternative interactions, related to the resource of interest, that are available for immediate use at the entity location. In return the system may send the user one or more alternative interactions which indicate money-saving options, such as coupons, for the user to immediately use. In such an embodiment, the coupon may be applied to the users purchase while processing the transaction, See ¶63); 
receiving, by the one or more processor components, confirmation from the user or the product provider to enter into the interaction through the user computer system or the interaction terminal (The purchase may be initiated by the user using a mobile device, such as a mobile wallet (i.e. smart phone, PDA, etc.) or other types of payment systems that communicate with entity systems and/or application servers to allow the entity to process an interaction or transaction, See ¶40); 
…

Johnson however does not expressly disclose:
identifying, by the one or more processor components, when the user and the product provider are members of an interaction network and identifying, by the one or more processor components, when the user is a non-member of the interaction network and identifying, by the one or more processor components, resources to transfer associated with the interaction between a user resource pool and a product provider resource pool transferring, by the one or more processor components, the resources from the user resource pool to the product provider resource pool of the product provider in order to complete the interaction, wherein the interaction network allows for transferring the resources directly between the user resource pool to the product provider resource pool without using traditional resource networks.
 
Levchin discloses:
identifying, by the one or more processor components, when the user and the product provider are members of an interaction network (A user initiates a transaction by submitting it to the system, which then takes action to close the transaction by notifying another participant, and possibly registering the other participant with the system. In an alternative embodiment, however, a transaction may be conducted in a direct communication between two (or more) parties, after which details of the transaction are submitted to one of the system servers, See Col. 7, Lines 23 - 48) and …
(A method of conducting a value exchange a registered user of the system initiates an exchange with an unregistered party by identifying that party to the system server by his or her electronic mail address, See Col. 4, Lines 14 - 35) and …
…
identifying, by the one or more processor components, resources to transfer associated with the interaction between a user resource pool and a product provider resource pool (A system server (e.g., synchronization server 106) receives the details of the USER1/USER2 transaction (e.g., including an identifier of USER2 and the value to be transferred). If the value exchange is from USER1 to USER2, USER1's account may be automatically debited by the amount of the transfer; this may require a charge to a credit card or bank account associated with USER1, See Col. 10, Lines 59 - 67); and 
transferring, by the one or more processor components, the resources from the user resource pool to the product provider resource pool of the product provider in order to complete the interaction (Closure of a transaction may include the actual transfer of value from one party (e.g., in a first account and/or form) to a second party (e.g., to another account and/or form), See Col. 7, Lines 39 - 49), wherein the interaction network allows for transferring the resources directly between the user resource pool to the product provider resource pool without using traditional resource networks (Portable client computer may be configured to conduct value exchanges with, or communicate them to, the system independently and autonomously, See Col. 6, Lines 52 - 67).

It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Levchin’s teaching of an interaction network for transferring resources, along with identifying an interaction zone of the product provider to improve Johnson’s system. Both Johnson and Levchin discloses systems for conducting transactions between users in an interaction network. Levchin’s system includes conducting transactions between registered and unregistered users within a value exchange system. The combination is an improvement upon the existing system because when a user enters an interaction zone of a provider entity, as taught by Johnson, a transaction can be provided by the value 


As per claim 18, the method of claim 17, wherein identifying that the user and the product provider are members of the interaction network comprises identifying that the user has the user resource pool and the product provider has the product provider resource pool with an organization that is the same for both the user and the product provider (Levchin, A user initiates a transaction by submitting it to the system, which then takes action to close the transaction by notifying another participant, and possibly registering the other participant with the system. In an alternative embodiment, however, a transaction may be conducted in a direct communication between two (or more) parties, after which details of the transaction are submitted to one of the system servers, See Col. 7, Lines 23 - 48).

As per claim 19, Johnson discloses a computer program product for a closed loop resource distribution system for increasing efficiency of processing interactions, the computer program product comprising at least one non- transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising: 
an executable portion configured to identify a user is interested in an interaction with a product provider at a location of the product provider based on an action associated with a user computer system of the user or an interaction terminal of the product provider at the product provider location (A user may enter an entity location and locate a resource of interest (i.e., a product, good, service, or the like). The user may then present a form of readable indicia to a mobile application, where the readable indicia is related to a resource of interest and indicates several items of information about the resource. The mobile application may then transmit the information to an application server such that the system can provide the user with a plurality of alternative interactions related to the resource, See ¶34), wherein identifying that the user is interested in the interaction comprises the user entering an interaction zone established by the interaction terminal of the product provider (The location of the potential interaction may be determined due to the entity system location or other means such as global positioning systems (GPS), mobile device locators, or the like. In some embodiments, the location data is determined by an entity system. In this way the location data may be analyzed to verify the user is within the specific area, See ¶49);
… provide interaction information for the interaction to the user on the user computer system or the interaction terminal when the user is in the interaction zone, wherein providing the interaction information comprises providing a benefit for using the interaction network for the interaction over a traditional interaction that occurs outside of the interaction network (These alternative interaction offers (i.e., discounts, coupons, additional offers, and the like) for resources may be passed on to the user based at least partially on the user indicating an interest in the resource while at the location of the entity  (i.e., a place of business, store, show room, website, and the like), See ¶46); 
… the product provider is a member of the interaction network and provide the interaction information for the interaction to the user on the user computer system or the interaction terminal when the user in in the interaction zone (At an event, the system may receive a request from the user for an alternative interaction. The alternative interaction request may indicate the user's interest in one or more resources of the entity (e.g., showcased in a store, available on a website). Receiving an alternative interaction request may comprise sending information via a user application to the application server to indicate the users interest in a resource, See ¶61), wherein providing the interaction information comprises providing the benefit for becoming a member of the interaction network (The application server may analyze the resource information and retrieve a range of alternative interactions, related to the resource of interest, that are available for immediate use at the entity location. In return the system may send the user one or more alternative interactions which indicate money-saving options, such as coupons, for the user to immediately use. In such an embodiment, the coupon may be applied to the users purchase while processing the transaction, See ¶63); 
an executable portion configured to receive confirmation from the user or the product provider to enter into the interaction through the user computer system or the interaction terminal (The purchase may be initiated by the user using a mobile device, such as a mobile wallet (i.e. smart phone, PDA, etc.) or other types of payment systems that communicate with entity systems and/or application servers to allow the entity to process an interaction or transaction, See ¶40); 

Johnson however does not expressly disclose:
an executable portion configured to identify when the user and the product provider are members of an interaction network and an executable portion configured to identify when the user is a non-member of theAppl. No.: 16/154,309Page 11 of 22 interaction network and an executable portion configured to identify resources to transfer associated with the interaction between a user resource pool and a product provider resource pool and an executable portion configured to transfer the resources from the user resource pool to the product provider resource pool of the product provider in order to complete the interaction, wherein the interaction network allows for transferring the resources directly between the user resource pool to the product provider resource pool without using traditional resource network.
 
Levchin discloses:
an executable portion configured to identify when the user and the product provider are members of an interaction network (A user initiates a transaction by submitting it to the system, which then takes action to close the transaction by notifying another participant, and possibly registering the other participant with the system. In an alternative embodiment, however, a transaction may be conducted in a direct communication between two (or more) parties, after which details of the transaction are submitted to one of the system servers, See Col. 7, Lines 23 - 48) and …
an executable portion configured to identify when the user is a non-member of theAppl. No.: 16/154,309Page 11 of 22 interaction network (A method of conducting a value exchange a registered user of the system initiates an exchange with an unregistered party by identifying that party to the system server by his or her electronic mail address, See Col. 4, Lines 14 - 35) and
… 
an executable portion configured to identify resources to transfer associated with the interaction between a user resource pool and a product provider resource pool (A system server (e.g., synchronization server 106) receives the details of the USER1/USER2 transaction (e.g., including an identifier of USER2 and the value to be transferred). If the value exchange is from USER1 to USER2, USER1's account may be automatically debited by the amount of the transfer; this may require a charge to a credit card or bank account associated with USER1, See Col. 10, Lines 59 - 67); and 
an executable portion configured to transfer the resources from the user resource pool to the product provider resource pool of the product provider in order to complete the interaction (Closure of a transaction may include the actual transfer of value from one party (e.g., in a first account and/or form) to a second party (e.g., to another account and/or form), See Col. 7, Lines 39 - 49), wherein the interaction network allows for transferring the resources directly between the user resource pool to the product provider resource pool without using traditional resource network (Portable client computer may be configured to conduct value exchanges with, or communicate them to, the system independently and autonomously, See Col. 6, Lines 52 - 67).

It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Levchin’s teaching of an interaction network for transferring resources, along with identifying an interaction zone of the product provider to improve Johnson’s system. Both Johnson and Levchin discloses systems for conducting transactions between users in an interaction network. Levchin’s system includes conducting transactions between registered and unregistered users within a value exchange system. The combination is an improvement upon the existing system because when a user enters an interaction zone of a provider entity, as taught by Johnson, a transaction can be provided by the value exchange system, as taught by Levchin, for transferring resources between the user and the provider for purchasing products.

As per claim 20, the computer program product of claim 19, wherein identifying that the user and the product provider are members of the interaction network comprises identifying that the user has the user resource pool and the product provider has the product provider resource pool with an organization that is the same for both the user and the product provider (Levchin, A user initiates a transaction by submitting it to the system, which then takes action to close the transaction by notifying another participant, and possibly registering the other participant with the system. In an alternative embodiment, however, a transaction may be conducted in a direct communication between two (or more) parties, after which details of the transaction are submitted to one of the system servers, See Col. 7, Lines 23 - 48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282.  The examiner can normally be reached on M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAZIA NAOREEN/Examiner, Art Unit 2458